UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended June 30, 2010 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 000-51801 ROSETTA RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 43-2083519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Texas, Suite 2800, Houston, TX (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (713) 335-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer o Accelerated filer x Non-Accelerated filer o Smaller Reporting Company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso No x The number of shares of the registrant's Common Stock, $.001 par value per share, outstanding as of August 5, 2010 was 52,746,286. Table of Contents Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Removed and Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Rosetta Resources Inc. Consolidated Balance Sheet (In thousands, except par value and share amounts) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Derivative instruments Prepaid expenses Other current assets Total current assets Oil and natural gas properties (1) Other fixed assets Accumulated depreciation, depletion, and amortization, including impairment ) ) Total property and equipment, net Deferred loan fees Deferred tax asset Derivative instruments - Other assets Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Royalties payable Derivative instruments Prepayment on gas sales Deferred income taxes Total current liabilities Long-term liabilities: Derivative instruments - Long-term debt Other long-term liabilities Total liabilities Commitments and Contingencies (Note 9) Stockholders' equity: Preferred stock,$0.001 par value; authorized 5,000,000 shares; no shares issued in 2010 or 2009 - - Common stock, $0.001 par value; authorized 150,000,000 shares; issued51,690,198 shares and 51,254,709 shares at June 30, 2010 and December 31, 2009, respectively 51 51 Additional paid-in capital Treasury stock, at cost; 291,798 and 199,955 shares at June 30, 2010 and December 31, 2009, respectively ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Based upon the full cost method, $70.9 million at June 30, 2010 and $42.3 million at December 31, 2009 were excluded from amortization. The accompanying notes to the financial statements are an integral part hereof. 3 Table of Contents Rosetta Resources Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Natural gas sales $ Oil sales NGL sales Total revenues Operating costs and expenses: Lease operating expense Depreciation, depletion, and amortization Impairment of oil and gas properties - - - Treating, transportation and marketing Production taxes General and administrative costs Total operating costs and expenses Operating income (loss) ) Other (income) expense: Interest expense, net of interest capitalized Interest income (8 ) Other (income) expense, net ) ) Total other expense Income (loss) before provision for income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Earnings (loss) per share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes to the financial statements are an integral part hereof. 4 Table of Contents Rosetta Resources Inc. Consolidated Statement of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation, depletion and amortization Impairment of oil and gas properties - Deferred income taxes ) Amortization of deferred loan fees recorded as interest expense Amortization of original issue discount recorded as interest expense Stock compensation expense Change in operating assets and liabilities: Accounts receivable Prepaid expenses ) Other current assets (9 ) Other assets ) ) Accounts payable ) Accrued liabilities ) Royalties payable ) ) Net cash provided by operating activities Cash flows from investing activities Acquisition of oil and gas properties ) ) Additions of oil and gas assets ) ) Disposals of oil and gas properties and assets Decrease in restricted cash - Net cash used in investing activities ) ) Cash flows from financing activities Payments on Restated Term Loan ) - Borrowings on Restated Revolver Payments on Restated Revolver ) ) Issuance of Senior Notes - Deferred loan fees ) ) Proceeds from stock options exercised - Purchases of treasury stock ) ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Capital expenditures included in accrued liabilities $ $ The accompanying notes to the financial statements are an integral part hereof. 5 Table of Contents Rosetta Resources Inc. Notes to Consolidated Financial Statements (unaudited) (1) Organization and Operations of the Company Nature of Operations.Rosetta Resources Inc. (together with its consolidated subsidiaries, the “Company”) is an independent oil and gas company that is engaged in oil and natural gas exploration, development, production and acquisition activities in the United States. The Company’s operations are concentrated in the core areas of the Sacramento Basin of California, the Rockies and South Texas.Additionally, the Company has non-core, non-operated positions in the Gulf of Mexico located in shallow waters. These interim financial statements have not been audited.However, in the opinion of management, all adjustments, consisting of only normal recurring adjustments necessary to fairly state the financial statements have been included.Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year.In addition, these financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all disclosures required for financial statements prepared in conformity with accounting principles generally accepted in the United States of America.These financial statements and notes should be read in conjunction with the Company’s audited Consolidated Financial Statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 ("2009 Annual Report"). Certain reclassifications of prior year balances have been made to conform them to the current year presentation.These reclassifications have no impact on net income (loss). (2) Summary of Significant Accounting Policies The Company has provided a discussion of significant accounting policies, estimates and judgments in its 2009 Annual Report. Principles of Consolidation.The accompanying consolidated financial statements as of June 30, 2010 and December 31, 2009 and for the three and six months ended June 30, 2010 and 2009 contain the accounts of Rosetta Resources Inc. and its wholly owned subsidiaries after eliminating all significant intercompany balances and transactions. Recent Accounting Developments The following recently issued accounting developments have been applied or may impact the Company in future periods. Fair Value Measurements.In January 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance related to improving disclosures about fair value measurements. This guidance requires separate disclosures of the amounts of transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reason for such transfers. In the reconciliation for Level 3 fair value measurements using significant unobservable inputs, information about purchases, sales, issuances and settlements must be presented separately. These disclosures are required for interim and annual reporting periods effective January 1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January1, 2011.The application of this guidance for the period ended June 30, 2010 for Level 1 and Level 2 fair value measurements did not have an impact on the Company’s fair value disclosures or the consolidated financial position, results of operations or cash flows.The guidance for Level 3 fair value measurements will require additional disclosures in future periods but is not expected to impact the Company’s consolidated financial position, results of operations or cash flows. Subsequent Events.In May 2009, the FASB issued authoritative guidance on subsequent events to incorporate accounting guidance that originated as auditing standards into the body of authoritative literature issued by the FASB.This guidance requires the evaluation of subsequent events through the date the financial statements are issued or are available for issue and the disclosure of the date through which subsequent events were evaluated and the basis for that date.This guidance is effective for interim and annual financial periods ending after June 15, 2009.The Company adopted the requirements of this guidance for the period ended June 30, 2009 and the adoption did not have a significant impact on the Company’s consolidated financial position, results of operations or cash flows.On February 25, 2010, the FASB amended this guidance to remove the requirement to disclose the date through which an entity has evaluated subsequent events. Variable Interest Entities. In June2009, the FASB issued authoritative guidance related to variable interest entities which changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting rights should be consolidated and modifies the approach for determining the primary beneficiary of a variable interest entity. This guidance will require a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. The guidance related to variable interest entities is effective on January1, 2010.The Company applied this guidance for the period ended June 30, 2010 and it did not have an impact on the Company’s consolidated financial position, results of operations or cash flows. 6 Table of Contents (3) Property and Equipment The Company’s total property and equipment consists of the following: June 30, December 31, (In thousands) Proved properties $ $ Unproved/unevaluated properties Gas gathering system and compressor stations Other fixed assets Total property and equipment, gross Less: Accumulated depreciation, depletion, and amortization,including impairment ) ) Total property and equipment, net $ $ In the second quarter of 2010, the Company completed various acquisitions and divestitures.On April 13, 2010, the Company divested its Gulf Coast Texas State Waters Sabine Lake asset, a non-core property, for $10.2 million.The proceeds were recorded as an adjustment to the full cost pool with no gain or loss recognized.On April 8, 2010, the Company purchased the remaining 30% working interest and obtained operatorship in the Catarina Field for $5.9 million from St. Mary Land & Exploration Company.The purchase is effective as of January 1, 2010 and subject to any applicable purchase price adjustments. Also during the second quarter of 2010, the Company purchased an additional 315 acres and 5,000 acres in the Eagle Ford and Bakken plays, respectively,for approximately $946,000 and $200,000, respectively. The Company capitalizes internal costs directly identified with acquisition, exploration and development activities. The Company capitalized $2.2 million and $0.9 million of internal costs for the three months ended June 30, 2010 and 2009, respectively, and $3.9 million and $1.8 million for the six months ended June 30, 2010 and 2009, respectively. Included in the Company’s oil and gas properties are asset retirement costs of $20.5 million and $21.9 million at June 30, 2010 and December 31, 2009, respectively. Oil and gas properties include costs of $70.9 million and $42.3 million at June 30, 2010 and December 31, 2009, respectively, that were excluded from capitalized costs being amortized.These amounts primarily represent acquisition costs of unproved properties and unevaluated exploration projects in which the Company owns a direct interest.The increase from December 31, 2009 to June 30, 2010 is a result of leasehold acquisitions andthe costs associated with unevaluated wells in the Rockies and Eagle Ford. Pursuant to full cost accounting rules, the Company must perform a ceiling test each quarter on its proved oil and gas assets within each separate cost center.The Company’s ceiling test was calculated using a trailingtwelve-month average price using first day of the month prices, adjusted for hedges, of gas and oil at June 30, 2010, which were based on a Henry Hub gas price of $4.10 per MMBtu and a West Texas Intermediate oil price of $72.25 per Bbl (adjusted for basis and quality differentials), respectively.Utilizing these prices, the calculated ceiling amount exceeded the net capitalized cost of oil and gas properties.As a result, no write-down was recorded at June 30, 2010.It is possible that a write-down of the Company's oil and gas properties could occur in the futureshould oil and natural gas prices decline, the Company experiences significant downward adjustments to its estimated proved reserves, and/or the Company's commodity hedges settle and are not replaced. In 2009, the Company’s ceiling test was calculated using hedge adjusted market prices of gas and oil at March 31 and June 30, 2009, which were based on a Henry Hub price of $3.63 per MMBtu and $3.89 per MMBtu, respectively, and a West Texas Intermediate oil price of $46.00 per Bbl and $66.25 per Bbl (adjusted for basis and quality differentials), respectively.Cash flow hedges of natural gas production in place at March 31 and June 30, 2009increased the calculated ceiling value by approximately $79.7 million (pre-tax) and $55.3 million (pre-tax), respectively.Based upon these analyses, a non-cash, pre-tax write-down of $379.5 million was recorded at March 31, 2009 and the Company did not record a write-down at June 30, 2009. (4) Commodity Hedging Contracts and Other Derivatives The following financial fixed price swap and costless collar transactions were outstanding with associated notional volumes and average underlying prices that represent hedged prices of commodities at various market locations at June 30, 2010: 7 Table of Contents Settlement Period Derivative Instrument Hedge Strategy Notional Daily Volume MMBtu Total of Notional Volume MMBtu Average Floor/Fixed Prices MMBtu Average Ceiling Prices MMBtu Fair Market Value Asset/(Liability) (In thousands) Swap Cash flow $ $ - $ Costless Collar Cash flow Swap Cash flow - Costless Collar Cash flow Costless Collar Cash flow $ The Company has hedged the interest rates on $100.0 million of its outstandingdebt through December 31, 2010.As of June 30, 2010, the Company had the following financial interest rate swap position outstanding: Settlement Period Derivative Instrument Hedge Strategy Average Fixed Rate Fair Market Value Asset/(Liability) (In thousands) July 1 - December 31, 2010 Swap Cash Flow % $ ) The Company’s current cash flow hedge positions are with counterparties who are also lenders in the Company’s credit facilities.This eliminates the need for independent collateral postings with respect to any margin obligation resulting from a negative change in fair market value of the derivative contracts in connection with the Company’s hedge related credit obligations.As of June 30, 2010, the Company had made no deposits for collateral. The following table sets forth the results of hedge transaction settlements for the respective period as reflected in the Consolidated Statement of Operations: Three Months Ended June 30, Six Months Ended June 30, Natural Gas Quantity settled (MMBtu) Increase in natural gas sales revenue (In thousands) $ Interest Rate Swaps (Increase) in interest expense (In thousands) $ ) $ ) $ ) $ ) As of June 30, 2010, the Company expects to reclassify gains of $23.8 million to earnings from the balance in Accumulated other comprehensive income on the Consolidated Balance Sheet during the next twelve months based on current forward prices as of June 30, 2010. The Company is exposed to certain risks relating to its ongoing business operations.The primary risks managed using derivative instruments are commodity price risk and interest rate risk.Forward contracts on various commodities are entered into to manage the price risk associated with forecasted sales of the Company’s natural gas and oil production.Interest rate swaps are entered into to manage interest rate risk associated with the Company’s variable-rate borrowings. Authoritative guidance for derivatives requires companies to recognize all derivative instruments as either assets or liabilities at fair value in the statement of financial position.In accordance with this guidance, the Company designates commodity forward contracts as cash flow hedges of forecasted sales of natural gas and oil production and interest rate swaps as cash flow hedges of interest rate payments due under variable-rate borrowings. Additional Disclosures about Derivative Instruments and Hedging Activities Cash Flow Hedges For derivative instruments that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative is reported as a component of other comprehensive income and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.Gains and losses on the derivative representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings. 8 Table of Contents As of June 30, 2010, the Company had outstanding natural gas commodity forward contracts with a notional volume of 32,030,000 MMBtus that were entered into to hedge forecasted natural gas sales. As of June 30, 2010, the total notional amount of the Company’s receive-variable/pay-fixed interest rate swaps was $100.0 million.The Company includes the realized gain or loss on the hedged items (that is, interest on variable-rate borrowings) in the same line item – Interest expense, net of interest capitalized – as the offsetting gain or loss on the related interest rate swaps. Information on the location and amounts of derivative fair values in the Consolidated Balance Sheet as of June 30, 2010 and December 31, 2009 and derivative gains and losses in the Consolidated Statement of Operations for the three and six months ended June 30, 2010 and June 30, 2009 is as follows: Fair Values of Derivative Instruments Derivative Assets (Liabilities) Balance Sheet Location Fair Value June 30, 2010 December 31, 2009 Derivatives designated as hedging instruments (In thousands) Interest rate swap Derivative instruments - current assets $ ) $ ) Interest rate swap Derivative instruments - current liabilities ) ) Commodity contracts Derivative instruments - current assets Commodity contracts Derivative instruments - non-current assets - Commodity contracts Derivative instruments - non-current liabilities - ) Total derivatives designated as hedging instruments $ $ Total derivatives not designated as hedging instruments $
